Case 19-13273-VFP         Doc 563     Filed 09/29/20 Entered 09/29/20 15:05:58          Desc Main
                                     Document      Page 1 of 4



 RABINOWITZ, LUBETKIN & TULLY, LLC
 293 Eisenhower Parkway, Suite 100
 Livingston, N.J. 07039
 (973) 597-9100
 Jonathan I. Rabinowitz
 John J. Harmon
 jrabinowitz@rltlawfirm.com
 Attorneys for Jeffrey A. Lester,
   Chapter 7 Trustee

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


 In re:                                            Case No. 19-13273 (VFP)

 IMMUNE PHARMACEUTICALS, INC., et                  Chapter 7
 al.,
                                                   Jointly Administered
                        Debtors.


     APPELLEE’S DESIGNATION OF ADDITIONAL ITEMS TO BE INCLUDED IN
                          RECORD ON APPEAL

          Jeffrey A. Lester, Chapter 7 Trustee (the “Trustee”) for the bankruptcy estates of Immune

 Pharmaceuticals, Inc. (the “Debtor”) and related debtors (collectively, the “Debtors”), hereby

 submits pursuant to Bankruptcy Rule 8009 this Designation of additional items to be included in

 the record on appeal with respect to the appeal by Discover Growth Fund, LLC (“Discover”) from

 the Court’s Order denying Discover’s motion for relief from the automatic stay [ECF No. 545].

 Case Docket

          The Trustee hereby designates the following additional items from the case docket to be

 included in the record on appeal:

          1.     Chapter 11 Voluntary Petition (ECF 11).



 1
  References to all docket entries set forth herein include all attachments accompanying such
 entries.
Case 19-13273-VFP           Doc 563    Filed 09/29/20 Entered 09/29/20 15:05:58        Desc Main
                                      Document      Page 2 of 4



        2.      Schedule of Assets and Liabilities and Statement of Financial Affairs for Debtors

 (ECF 62).

        2.      Declaration of Jefferson Davis in Further Support of the Motion of the Debtors for

 the entry of an Order Approving and Authorizing (I) Bid Procedures and Form of Notice in

 Connection with the Sale of the Debtors’ Anti-Eotaxin Assets Free and Clear of All Liens, Claims,

 Encumbrances, and Interests, (II) Stalking Horse Agreement and Stalking Horse Bid Protections,

 (III) the Scheduling of a Sale Hearing, (IV) Sale to the Purchaser Submitting the Highest or Best

 Offer, (V) Procedures for Assuming and Assigning Executory Contracts, and (VI) Other Related

 Relief (ECF 339).

        3.      Order (I) Authorizing Sale of Debtors’ Anti-Eotaxin Assets Free and Clear of All

 Liens, Claims, Encumbrances, and Interests, (II) Approving Asset Purchase Agreement, and (III)

 Authorizing Debtor to Assume and Assign Executory Contracts and Unexpired Leases and Other

 Related Relief (ECF 343).

        4.      Order Approving Immune Pharmaceuticals Inc. and Immune Pharmaceuticals Ltd.

 Memorandum of Understanding with Committee and Israeli Trustee Relating to Allocation of Sale

 Proceeds from Sale of Anti-Eotaxin Assets (ECF 345).

 Claims Register

        The Trustee hereby designates the following record from the claims register to be included

 in the record on appeal:

        1.      Amended Claim #37 (including 37-4) filed by Discover Growth Fund, LLC.

 19-02033 Adversary Proceeding




                                                2
Case 19-13273-VFP        Doc 563     Filed 09/29/20 Entered 09/29/20 15:05:58        Desc Main
                                    Document      Page 3 of 4



        The Trustee hereby designates the following record from the adversary proceeding

 associated with the above captioned case and docketed under adversary proceeding number 19-

 02033 to be included in the record on appeal:

        1.      Adversary Complaint (ECF 1).

        2.      Defendant’s Answer (ECF 4).

        3.      Plaintiffs’ Second Motion for Partial Summary Judgment (ECF 13).

        4.      Defendants’ Opposition to Plaintiffs’ Second Motion for Partial Summary

 Judgment (ECF 22).

        5.      Plaintiffs’ Response to Defendants’ Brief in Opposition to Plaintiffs’ Second

 Motion for Partial Summary Judgment (ECF 27).

        6.      Transcript of Hearing held on April 1, 2020 Regarding Plaintiffs’ Second Motion

 for Partial Summary Judgment (ECF 32).

        7.      Order Denying Plaintiffs’ Motion for Partial Summary Judgment (ECF 37).

        8.      Motion for Order Substituting Trustee for Debtors and Committee as Plaintiff

 Pursuant to F.R.B.P. 7025 (ECF 39).

        9.      Trustee’s Motion for Reconsideration of Order Denying Plaintiffs’ Motion for

 Partial Summary Judgment (ECF 40).

        10.     Defendant’s Brief in Opposition to Motion for Reconsideration of Order Denying

 Plaintiffs’ Motion for Partial Summary Judgment (ECF 42).

        11.     Trustee’s Response to Defendant’s Brief in Opposition to Motion for

 Reconsideration (ECF 45).

        12.     Order Substituting Trustee for Debtors and Committee as Plaintiff Pursuant to

 F.R.B.P. 7025 (ECF 48).




                                                 3
Case 19-13273-VFP        Doc 563     Filed 09/29/20 Entered 09/29/20 15:05:58           Desc Main
                                    Document      Page 4 of 4



        13.     Transcript of Hearing held on June 23, 2020 Regarding Trustee’s Motion for

 Reconsideration (ECF 50).

        14.     Order Denying Trustee’s Motion for Reconsideration (ECF 52).

        15.     Trustee’s Notice of Appeal from Order Denying Trustee’s Motion for

 Reconsideration (ECF 54).

        16.     Trustee’s Motion for Leave to Appeal from Order Denying Reconsideration (ECF

 55).

        17.     Exhibits in Support of Trustee’s Motion for Leave to Appeal from Order Denying

 Reconsideration (ECF 56).

 20-01371 Adversary Proceeding

        The Trustee hereby designates the following record from the adversary proceeding

 associated with the above captioned case and docketed under adversary proceeding number 20-

 01371 to be included in the record on appeal:

        1.      Adversary Complaint (ECF 1).

        2.      Defendant’s Motion to Dismiss Complaint (ECF 4).

        3.      Trustee’s Brief in Opposition to Motion to Dismiss Complaint (ECF 6).

        4.      Defendant’s Reply in Further Support of Motion to Dismiss Complaint (ECF 7).

        5.      Transcript of Hearing Held on 8/18/2020 (ECF 8).

        6.      Order Denying Motion to Dismiss Without Prejudice (ECF 9).



                                       RABINOWITZ, LUBETKIN & TULLY, L.L.C.
                                       Attorneys for Jeffrey A. Lester, Chapter 7 Trustee

                                       By:       /s/ Jonathan I. Rabinowitz
                                                 JONATHAN I. RABINOWITZ
 Dated: September 29, 2020




                                                  4
